                                   1

                                   2

                                   3

                                   4

                                   5                                  UNITED STATES DISTRICT COURT

                                   6                                 NORTHERN DISTRICT OF CALIFORNIA

                                   7

                                   8     GENERAL STAR INDEMNITY                              Case No. 20-cv-03210-TSH
                                         COMPANY,
                                   9
                                                        Plaintiff,                           ORDER RE: SERVICE
                                  10
                                                  v.
                                  11
                                         FIRST AMERICAN TITLE INSURANCE
                                  12     COMPANY OF NAPA, et al.,
Northern District of California
 United States District Court




                                  13                    Defendants.

                                  14

                                  15            On March 17, 2021, the Court granted Graden Tapley, of O’Brien Watters & Davis, LLP’s

                                  16   motion for leave to withdraw as counsel for Defendants Lisa Mini and In The Vines, LLC. ECF

                                  17   No. 79. However, because Mini and In The Vines had not consented to the withdrawal and no

                                  18   substitution of counsel had been filed on their behalf, the Court required that all papers from the

                                  19   Court and from the other parties in this case continue to be served on Tapley for forwarding

                                  20   purposes until a substitution of counsel is filed, and that Tapley e-file proof of service for each.

                                  21   Tapley filed proof of service of the Court’s March 17 order (ECF No. 82), but there is no

                                  22   indication he has served any subsequent documents. Accordingly, the Court ORDERS Tapley to

                                  23   file a status report by May 14, 2021, regarding his compliance with the March 17 order.

                                  24            IT IS SO ORDERED.

                                  25

                                  26   Dated:

                                  27
                                                                                                      THOMAS S. HIXSON
                                  28                                                                  United States Magistrate Judge
